United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1752
Issued: January 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated January 31 and May 16, 2008 denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury causally related to factors of his federal employment.
FACTUAL HISTORY
On November 2, 2007 appellant, a 44-year-old city letter carrier, filed an occupational
disease claim alleging that he developed aching joint pain and swelling in his knees and sporadic
cramps in his calves, after standing for long periods casing mail or climbing on and off porches.
He stated that he first realized that his condition was due to employment factors on
October 3, 2007. Appellant submitted a receipt for services rendered at Launey Medical and
Surgical Group on October 11, 2007.

In a letter dated November 16, 2007, the Office informed appellant that the evidence
submitted was insufficient to establish his claim. It advised him to submit details regarding the
employment duties he believed caused or contributed to his claimed condition, as well as a
comprehensive medical report from a treating physician, which contained symptoms, a diagnosis
and an opinion with an explanation as to the cause of his diagnosed condition.
In a statement dated December 10, 2007, appellant indicated that his job activities since
January 4, 1986, which included carrying and casing mail, had required him to stand from four to
six hours per day and to walk and climb from four to six hours per day. He noted that his knees
ached continuously and that long periods of walking and cold weather exacerbated the
symptoms.
By decision dated January 31, 2008, the Office accepted that the claimed events occurred.
However, it denied appellant’s claim on the grounds that the record did not contain any medical
evidence which provided a diagnosis which could be connected with the accepted events.
On February 28, 2008 appellant requested a review of the written record. In support of
his request, he submitted a February 28, 2008 report from Dr. C. Roork, a treating physician,
who stated that he had treated appellant on October 11, 2007 for “ongoing worsening knee pain.”
Dr. Roork related appellant’s description of a pattern of bilateral anterior or pattelar pain, which
began on October 3, 2007, while he was casing mail at work. Appellant noted that the pain
increased after repetitive step climbing. Dr. Roork opined that appellant’s knee pain was
“clearly work related.” He stated that appellant’s pain had recently improved, but had not
resolved, with a reduction in climbing.
By decision dated May 16, 2008, the Office denied modification of its January 31, 2008
decision, on the grounds that appellant had failed to provide a diagnosis which could be causally
related to the accepted work events. Therefore, the record did not establish that he had sustained
a diagnosed, compensable injury causally related to his duties as a letter carrier.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that an injury was
sustained in the performance of duty as alleged2 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3

1

5 U.S.C. §§ 8101-8193.

2

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5)
(“injury” defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury”
defined).
3

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997)

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.4
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.6
ANALYSIS
The medical evidence submitted by appellant is insufficient to establish that his alleged
medical condition was caused or aggravated by factors of his federal employment. Therefore, he
has failed to meet his burden of proof.
Contemporaneous medical evidence of record consisted of a February 28, 2008 report
from Dr. Roork, who treated appellant for “ongoing worsening knee pain.” Dr. Roork related
appellant’s complaints of bilateral anterior or pattelar pain, noting that the pain increased after
repetitive step climbing. He opined that appellant’s knee pain was “clearly work related.”
Dr. Roork’s report lacks probative value on several counts. Most significantly, he did not
provide a definitive diagnosis. The Board has he did not sufficiently describe appellant’s job
duties or explain the medical process through which such duties would have been competent to
cause the claimed condition. Medical conclusions unsupported by rationale are of little probative
value.7 Additionally, Dr. Roork did not provide findings on examination, or indicate that his
opinion was based on a review of a complete factual and medical background of the claimant.
For all of these reasons, his report is of diminished probative value.
Appellant expressed his belief that his alleged condition resulted from his duties as a
carrier. However, the Board has held that the mere fact that a condition manifests itself during a
period of employment does not raise an inference that there is a causal relationship between the
4

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

5

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

6

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas; supra note 3 at 218.

7

Willa M. Frazier, 55 ECAB 379 (2004).

3

two.8 Neither the fact that the condition became apparent during a period of employment nor the
belief that the condition was caused or aggravated by employment factors or incidents, is
sufficient to establish causal relationship.9 Causal relationship must be substantiated by reasoned
medical opinion evidence, which it is appellant’s responsibility to submit.
Therefore,
appellant’s belief that his condition was caused by the alleged work-related injury is not
determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how his claimed conditions were
caused or aggravated by his employment, he has not met his burden of proof in establishing that
he sustained an occupational disease in the performance of duty causally related to factors of
employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 16 and January 31, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

